Citation Nr: 9916871	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  95-02 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife





INTRODUCTION

The veteran served on active duty between 1966 and 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional (RO).

The veteran and his wife testified before the undersigned 
Member of the Board at a hearing held at the RO in April 
1999.  A transcript of that hearing has been associated with 
the claims folder.


REMAND

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has submitted a plausible claim.  
However, notwithstanding the efforts undertaken by the RO, 
the Board finds that a remand for additional evidentiary 
development is warranted prior to appellate disposition .

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist veterans in the 
development of facts pertinent to their claims, under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), as set forth in Littke v. Derwinski, 1 Vet.App. 90 
(1990), requires that the VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  

There are medical records that the RO must obtain. 
Specifically, at his hearing before the undersigned in April 
1999, the veteran testified about VA psychiatric treatment 
that he received at the Montgomery clinic the day before the 
hearing.  He added that he was scheduled to report for a 
medical appointment at the PTSD clinic one week after the 
hearing.  He also testified about his medical treatment in 
Tuskegee and Tuscaloosa, and about his regular participation 
in group therapy sessions at the VA clinic.  Obviously, these 
medical records are pertinent to his claim for an increased 
rating and should be made part of the record on appeal.  

The veteran's wife further testified that he had been 
hospitalized four times over the past two years and that his 
condition has continued to get worse.  The Board believes 
that a current VA examination is warranted to evaluate the 
service-connected PTSD, and on readjudication, the RO should 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (1998) as 
the issue  has been reasonably raised by the record.  
Consequently, the Board will request the RO to consider the 
application of that section pursuant to this remand.  See 
VAOPGCPREC 6-96; 61 Fed.Reg. 66749 (1996) (remand, rather 
than referral, is proper disposition for extraschedular 
claims inferred or reasonably raised by the evidence of 
record)..

Accordingly, this case is REMANDED to the RO for the 
following development:


1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and/or VA) where he 
has been treated for his service-
connected PTSD since 1993.  Subsequently, 
and after securing the proper 
authorizations where necessary, the RO 
should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  The Board 
is particularly interested in obtaining 
all the records from any treatment 
provided to the veteran by private 
sources.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The RO should request copies of all 
medical records pertaining to treatment 
provided to the veteran at VA medical 
facilities since 1993.  Specifically, it 
is requested that the RO obtain all 
records of any treatment provided to the 
veteran the VA facilities in Tuscaloosa, 
Tuskegee and Montgomery, and at any other 
VA facility.  This request should include 
all records pertaining to the veteran's 
participation in group therapy sessions.  
All records obtained should be associated 
with the claims folder.    

3.  Subsequently, the veteran should be 
scheduled for a comprehensive VA 
psychiatric examination.  The claims 
folder must be furnished to the examiner 
and it should be thoroughly reviewed in 
connection with the examination.  All 
appropriate diagnostic testing deemed 
necessary to render clinically-supported 
diagnoses and assessments of 
functioning/employability should be 
administered.  In this regard, the 
veteran's PTSD should be evaluated for 
the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical and 
vocational history.  Further, the 
examiner is requested to provide a GAF 
score consistent with the criteria in the 
DSM-IV. The examiner is also requested to 
identify the frequency and severity of 
all psychiatric symptoms, as well as to 
enumerate them as set out in the various 
categories contemplated by the applicable 
Diagnostic Code.  If positive symptoms 
from more than one of the rating 
categories are identified, the examiner 
is requested to identify the predominant 
symptoms based on consideration of the 
entire contemporary record and to provide 
an opinion as to the level of 
occupational and social impairment that 
most appropriately reflects the veteran's 
overall symptomatology and level of 
disability. Particularly, an opinion 
addressing the relative degree of 
industrial impairment resulting from his 
PTSD should be provided.  Specifically, 
the examiner should describe what types 
of employment activities would be limited 
due solely to the veteran's service-
connected PTSD.  A comprehensive report 
containing complete rationale for all 
opinions expressed must be provided and 
associated with the claims folder.  If 
the veteran fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination report to ensure that it is 
in compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the issue of 
increased rating for PTSD, with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  The RO should 
also consider whether the case should be 
submitted to the Under Secretary for 
Benefits or the Director, VA Compensation 
and Pension Service for assignment of 
extraschedular rating for the veteran's 
PTSD under 38 C.F.R. §  3.321(1998).  

The RO should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

6.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  He is further 
advised that he should assist the RO, to 
the extent possible, in the development 
of his claim, and that failure to 
cooperate or to report for the requested 
examination may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet.App. 
191, 193 (1991).


If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.
Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










